Citation Nr: 1130736	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  11-12 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims.

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus due to undergoing noise exposure in service without any hearing protection.  Specifically, he alleges that he was exposed to rifle and machine gun fire in service at the firing range and while driving a truck pursuant to his military duties.  He also alleges that after coming off the firing range in service, he had severe ringing in his ears and could not hear normal voice sounds for days.

The record reflects that the Veteran's service treatment records and service personnel records are fire-related and therefore unavailable.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

At a VA audiology consultation in September 2010, the Veteran complained of bilateral hearing loss, with marked decrease in his left ear hearing approximately two to four months ago.  He also complained of intermittent tinnitus in the left ear.  Additionally, he reported that he had had intermittent left ear pain since having dental work on a molar on the bottom left side several weeks ago.  It was noted that the Veteran's history was significant for military, occupational, and recreational noise exposure.  He stated that he first noticed hearing loss during his Korean War military service when exposed to 50-caliber machine gun fire.  Audiological testing performed at this consultation in September 2010 revealed bilateral sensorineural hearing loss.  The Board notes that the audiogram reflecting the results of this September 2010 audiological testing is not currently part of the claims file and must be obtained on remand.

At a VA audiology consultation in October 2010, it was noted that the Veteran had a significant history of noise exposure including machine gun fire in the service.  An impression was rendered of bilateral high-frequency sensorineural hearing loss.  At a November 2010 VA audiology consultation, the Veteran received hearing aids for both ears.

Given the evidence outlined above, the Veteran should now be afforded a VA audiological examination with medical opinion as to whether his current bilateral hearing loss and tinnitus arose during service or are otherwise related to any incident of service, including alleged noise exposure therein.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

All relevant ongoing VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all relevant ongoing VA treatment records dating since August 2010 from the VA Medical Center in Bath, New York.  Audiograms reflecting the results of all VA audiological testing performed (to include in September 2010) must also be obtained from this facility and associated with the claims file.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA audiological examination to obtain a medical opinion as to whether his current bilateral hearing loss and tinnitus are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss and tinnitus arose during service or are otherwise related to any incident of service, including alleged noise exposure therein.  A complete rationale for all opinions expressed should be provided.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

